            Case 1:20-cv-00658-MN Document 3 Filed 05/15/20 Page 1 of 2 PageID #: 285
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                         District of Delaware                                 on the following
      G Trademarks or         G Patents.    (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           5/15/2020                                                District of Delaware
PLAINTIFF                                                                    DEFENDANT
 SISVEL INTERNATIONAL S.A., 3G LICENSING S.A.,                                 WIKO SAS and WIKO USA, INC.
 and SISVEL S.p.A.


        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 see attached

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer           G   Cross Bill    G    Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                             DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy


         Print                        Save As...                                                                                      Reset
  Case 1:20-cv-00658-MN Document 3 Filed 05/15/20 Page 2 of 2 PageID #: 286




                           AO 120 – Attachment Page


     PATENT OR         DATE OF PATENT       HOLDER OF PATENT OR TRADEMARK
  TRADEMARK NO.        OR TRADEMARK
US 7,979,070             July 12, 2011      Sisvel International S.A.
US 8,189,611              May 29, 2012      3G Licensing S.A.
US 8,600,383            December 3, 2013    3G Licensing S.A.
US 7,215,653               May 8, 2007      3G Licensing S.A.
US 7,319,718             January 15, 2008   3G Licensing S.A.
US 7,551,625              June 23, 2009     3G Licensing S.A.
US 7,580,388             August 25, 2009    3G Licensing S.A.
US 7,869,396             January 11, 2011   Sisvel S.p.A.
US 8,971,279              March 3, 2015     Sisvel S.p.A.
